Exhibit 99.1 Reconciliation of Non-GAAP Financial Measures The following presents reconciliations of the non-GAAP financial measures included in the "Cabot Microelectronics 2010 Investor Day" presentation. Reconciliation of Non-GAAP Gross Profit % Excluding Pads Business to the Nearest Comparable GAAP Measure (in thousands except %) Six Months Fiscal Year Ended September 30, Ended March 31, 2010 GAAP - Total Company as Reported Revenue $ Cost of Goods Sold $ Gross Profit $ Gross Profit % Pads Business Revenue $ Cost of Goods Sold $ Non-GAAP Total Excluding Pads Business Revenue $ Cost of Goods Sold $ Gross Profit $ Gross Profit % Reconciliation of Non-GAAP Cash Flow Measures to the Nearest Comparable GAAP Measures (in thousands) March 31, 2004 March 31, 2010 GAAP Measure - Cash and Cash Equivalents $ $ GAAP Measure - Short-Term Investments 0 Non-GAAP Measure - Cash Balance $ $ Cumulative Six Years Ended March 31, 2010 GAAP Measures: Acquisition of Businesses Including Earnout, net of Cash Acquired $ ) Other, comprised of the following Statement of Cash Flows lines: Net Proceeds from Issuance of Stock Principal Payments Under Capital Lease Obligations ) Purchase of Patents ) Purchase of Equity Investments ) Acquisition of Patent License ) Effect of Exchange Rate Changes on Cash Proceeds from the Sale of Property, Plant and Equipment Subtotal - Other Reclassification of Short-Term Investments to Long-Term ) Non-GAAP Measure - Acquisitions of Businesses, and Other $ ) In addition, on the same slide of the "Cabot Microelectronics 2010 Investor Day" presentation on which the non-GAAP measures above are presented, certain terms were abbreviated as follows: Abbreviated Description per Investor Day Presentation Equivalent GAAP Description per Statement of Cash Flows Cash from Operations Cash Provided by Operating Activities Share Repurchases Repurchases of Common Stock Capital Additions Additions to Property, Plant and Equipment
